 Case 1:18-cv-01749-MN Document 9 Filed 04/30/19 Page 1 of 1 PageID #: 172




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE



 SOCKEYE LICENSING TX LLC,

       Plaintiff,

       v.                                                   C.A. No. 18-1749-MN
 TOSHIBA AMERICA, INC.,

       Defendant.


                        NOTICE OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Sockeye

Licensing TX LLC (“Sockeye”) voluntarily dismisses all claims by Sockeye against Toshiba

America, Inc. made therein with prejudice to re-filing the same.

       All costs and expenses relating to this litigation (including attorney and expert fees and

expenses) shall be borne solely by the party incurring the same.



Dated: April 30, 2019                            BAYARD, P.A.

OF COUNSEL:                                       /s/ Stephen B. Brauerman
                                                 Stephen B. Brauerman (#4952)
Isaac Rabicoff                                   Sara E. Bussiere (#5725)
Kenneth Matuszewski                              600 N. King Street, Suite 400
RABICOFF LAW LLC                                 Wilmington, DE 19801
73 W Monroe St Chicago, IL 60603                 (302) 655-5000
(773) 669-4590                                   sbrauerman@bayardlaw.com
isaac@rabilaw.com                                sbussiere@bayardlaw.com
kenneth@rabilaw.com
                                                 Attorneys for Plaintiff Sockeye
                                                 Licensing TX LLC
